UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1847


BROTHERS OF THE WHEEL M.C. EXECUTIVE COUNCIL, INC., a West
Virginia Corporation,

                Plaintiff - Appellant,

          v.

GERALD R. MOLLOHAN,

                Defendant – Appellee,

          and

JOHN DOES 1 through 50,

                Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:11-cv-00104)


Submitted:   October 21, 2013               Decided:   November 12, 2013


Before SHEDD and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard J. Lindroth, South Charleston, West              Virginia,   for
Appellant. Gerald R. Mollohan, Appellee Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Appellant seeks to appeal the district court’s orders

awarding     nominal   monetary   damages      and   denying    reconsideration

but   leaving    its   claim   for   attorneys       fees     under   15   U.S.C.

§ 1117(a)     (2006)    unresolved       and    denying     without    prejudice

Appellee’s request for final judgment.               This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain    interlocutory     and       collateral    orders,    28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                  The orders Appellant

seeks   to    appeal    are    neither       final   orders    nor    appealable

interlocutory or collateral orders.              See Carolina Power & Light

Co. v. Dynegy Mktg. & Trade, 415 F.3d 354, 358 (4th Cir. 2005).

Accordingly, we dismiss the appeal for lack of jurisdiction.                  We

deny Appellee’s pending motions as moot.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       DISMISSED




                                         3